Order filed July 10, 2012




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00485-CV
                                   ____________

                            TADD SEYMOUR, Appellant

                                           V.

                        KARLA YVONNE PEREZ, Appellee


                       On Appeal from the 328th District Court
                               Fort Bend County, Texas
                        Trial Court Cause No. 12-DCV-197340


                                       ORDER

      No reporter’s record has been filed in this case. The official court reporter for the
328th District Court informed this court that appellant had not made arrangements for
payment for the reporter’s record. On June 6, 2012, the clerk of this court notified
appellant that we would consider and decide those issues that do not require a reporter’s
record unless appellant, within 15 days of notice, provided this court with proof of
payment for the record. See Tex. R. App. P. 37.3(c). Appellant filed no reply.
       Accordingly, we order appellant to file a brief in this appeal within 30 days of the
date of this order. If appellant fails to comply with this order, the court will dismiss the
appeal for want of prosecution.



                                          PER CURIAM